Citation Nr: 0603513	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  01-02 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for amnestic disorder 
due to brain surgery and radiation treatments (claimed as 
memory loss), currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from January 1990 to July 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In that decision, the RO discontinued a 100 percent rating 
for pituitary macroadenoma following the cessation of 
radiation treatment and assigned a 10 percent rating for 
hypothyroidism, a 10 percent rating for memory impairment, 
and a 10 percent rating for headaches, effective February 1, 
2001. 

In a May 2004 rating decision, the RO increased the 
disability rating for memory impairment to 50 percent 
disabling and increased the disability rating for 
hypothyroidism to 30 percent disabling, effective February 1, 
2001. 

In September 2005, the veteran appeared and testified at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record. 

The Board has recharacterized the issue for "memory loss" 
to that of amnestic disorder due to brain surgery and 
radiation treatments to more accurately reflect the diagnoses 
of record.

The Board notes that the veteran's manifests an endocrine 
disorder diagnosed as adrenal insufficiency that requires 
hydrocortisone therapy.  The RO has not evaluated this 
disability to determine whether a separate compensable rating 
is warranted for this disorder.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7911 (2005).  That matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's amnestic disorder is primarily manifested 
by short-term memory loss with transient episodes of 
depression and irritability that is productive of, at most, 
definite social and industrial impairment.

2.  The veteran's hypothyroidism is manifested by weight gain 
and mental disturbance requiring replacement therapy, but 
absent evidence of muscular weakness.

3.  The veteran's headache disorder is manifested by 
prostrating attacks occurring at least once a month.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for amnestic disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.130, 
Diagnostic Code 9326 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.14, 4.119, 
Diagnostic Code 7903 (2005).

3.  The criteria for a 30 percent rating for headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.124a, Diagnostic Code 8100 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During active service, the veteran developed a large mass 
arising from the sella and extending into the suprasellar 
region with extension through the right cavernous sinus into 
the right middle fossa and compression of optic chiasm 
superiorly.  In March 1996, he underwent a transsphenoidal 
debulking of pituitary macroadenoma with balloon occlusion of 
the right internal carotid.  An RO rating decision dated 
February 1998 granted service connection for pituitary 
macroadenoma, posteroperative with right carotid artery 
occlusion, and assigned an initial 100 percent evaluation 
under Diagnostic Code 8003-8002.  This rating contemplated a 
mass of the central nervous system that, by operation of law, 
was rated as 100 percent disabling for a two-year period 
following cessation of surgical, chemotherapeutic or other 
treatment modality.  38 C.F.R. § 4.124a, Diagnostic Code 
8002, NOTE (2005).  After the two-year period, if stabilized, 
the rating was to be based upon neurologic residuals 
according to symptomatology.  Id.

This claim originates from a November 2000 RO rating decision 
that discontinued the 100 percent rating for pituitary 
macroadenoma status postoperative with right carotid 
occlusion following the cessation of radiation treatment.  By 
operation of the regulation, as above, the RO assigned 
separate ratings for the sequelae of the service connected 
pituitary macroadenoma status postoperative with right 
carotid occlusion involving amnestic disorder due to brain 
surgery and radiation treatments, hypothyroidism and 
headaches.  The veteran has not argued that his pituitary 
macroadenoma requires treatment by surgical, chemotherapeutic 
or other treatment modality so as to dispute the propriety of 
the rating reduction itself.  Rather, he argues that his 
remaining disabilities of memory loss, hypothyroidism and 
headaches are more severe than currently rated.  

I.  Applicable law and regulation

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  In claims 
involving the current extent of disability, the Board 
considers all the evidence of record, but reports only the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.

II.  Factual summary

The veteran underwent a transsphenoidal debulking of 
pituitary macroadenoma with balloon occlusion of the right 
internal carotid in March 1996.  Although his pituitary tumor 
was benign in nature, the location of the tumor at the base 
of his skull required him to undergo a course of radiation 
therapy treatments beginning in November 1997 and ending in 
January 1998.

On VA examinations in November 1997, the veteran reported 
episodes of memory deficits occurring after his surgery.  He 
indicated an inability to recall events before or after his 
surgery with periods of time where he could not recall lists 
for the store, etc.  In general, however, he did relatively 
well and was not required to write things down for general 
daily functioning.  He further described fatigue and having 
discontinued a prescription of Synthroid for hypothyroid.  
His physical examination resulted in diagnoses including 
hypothyroidism secondary to pituitary tumor resection and 
memory loss with no significant memory loss noted during 
examination.  

During a temporary disability retirement list (TDRL) 
examination in March 1999, the veteran reported occasional 
headache but denied any other major complaint.  He was noted 
to have hormone deficiencies due to his radiation therapy and 
was on replacement therapy of two of his pituitary hormones.  
He was given diagnoses of macroadenoma of the pituitary gland 
with invasion of right cavernous sinus status post 
transpenoidal resection with residual tumor; injury to right 
internal carotid artery requiring occlusion of that artery 
with no residual deficits; central hypothyroidism secondary 
to the macroadenoma surgery; and central adrenal 
insufficiency due to the macroadenoma therapy.

On VA examinations in April 2000, the veteran described 
short-term memory impairment such as needing to write chores 
on paper to remember what he needed to do.  He reported 
headaches occurring twice per week, lasting two hours in 
duration with dizziness, that he treated with Excedrin.  He 
was taking Synthroid, hydrocortisone and multi-vitamin 
therapy.  He reported that his symptoms were affecting his 
job due to fatigue, headaches and short-term memory loss.  
His diagnoses included short-term memory impairment. 

A June 2000 Physical Evaluation Board (PEB) proceeding 
assigned the veteran a 100 percent rating under Diagnostic 
Code 7914 for pituitary macroadenoma with invasion of right 
cavernous sinus.  He was also given a diagnosis of 
hypothyroidism related to his pituitary macroadenoma that 
could warrant a separate 30 percent rating.

A January 2001 letter from the veteran's older sister 
described his poor memory and disorganization.  For example, 
she described episodes where he forgot his wallet or keys and 
to take his medicine.  He also had a lot of headaches.  A 
January 2001 statement from Neil Shoddy, M.D, indicated that 
the veteran held diagnoses of hypothyroidism and 
hypoadrenalism and was taking Cortisone and thyroid 
replacement.  He reported symptoms of mental status changes, 
memory deficits and chronic headaches.  

A statement from A.J. Drake, III, M.D., received in January 
2001, reported that the veteran had experienced behavioral 
changes involving marked mood swings, irritability, memory 
loss, fatigue and difficulty concentrating following his 
irradiation therapy.  He had endocrine deficits of 
hypothyroidism, central adrenal insufficiency and profound 
hormone deficiency treated with levothyroxine and 
hydrocortisone.  It was thought that his cognitive problems 
were related to a profound hormone deficiency and that he was 
experiencing possible progressive cognitive difficulties 
likely due to a long-term sequelae of his pituitary 
irradiation therapy.

In a March 2001 statement, the veteran reported that his 
hourly rate of pay was reduced from $13 per hour to $7 per 
hour due to reduced work efficiency.  He indicated a need to 
write all of his tasks down on paper or on his hands as he 
forgot tasks needed to be performed within minutes of being 
told.  He also reported symptoms of depression, irritability 
and anger.

A September 2001 TDRL evaluation report noted that the 
veteran was experiencing gradually progressive difficulties 
with short-term memory loss causing a significant impact in 
his life.  He frequently became lost in his hometown and had 
to call his wife for directions to places that were familiar 
to him.  He generally did well in his home environment and 
was holding down employment as a full-time maintenance 
technician.  His memory loss impacted his work to the extent 
he required numerous repetitions of any new skill or new 
material before he was able to commit it to memory.  He was 
also distressed by "frequent modest headaches" that 
required frequency therapy with analgesics.  He had 
significantly increased irritability during his headache 
episodes.  He was "doing well" with his replacement therapy 
of hydrocortisone and Synthroid for his hypopituitarism.  He 
had also begun growth hormone therapy for a suspect growth 
hormone deficiency with no appreciable improvement of his 
short-term memory loss, headaches and irritability.

In August 2002, the veteran underwent a neuropsychological 
evaluation with the Department of the Army.  He reported 
short-term memory problems noting that his co-workers called 
him "Mr. Post It Man" because he had to write down 
everything as soon as possible or else he forgot within a few 
minutes.  He had become lost while driving in his own town.  
He was often emotional and moody, particularly in the 
evenings, noting that he was easily "set off."  He was 
easily fatigued and often woke up several hours earlier than 
usual in the morning.  He sometimes felt depressed about his 
finances, health status, weight, and memory problems.  
Besides having to write things down, he denied any problems 
at work.  He had a history of divorce that he related to the 
stresses of his medical condition, but had remarried and had 
a "good" relationship with his wife.  

On mental status examination, the veteran was dressed neatly 
in civilian clothing.  He was oriented and alert throughout 
the interview and testing.  He described his mood as "OK," 
but depressed and irritable at times.  His affect was 
appropriate and pleasant although he became tearful several 
times during the interview.  He had normal pace and pitch of 
speech.  His thought processes were clear, logical and goal-
directed.  His thought content was within normal limits.  He 
denied any suicidal or homicidal ideation.  He denied, and 
did not evidence, any symptoms of hallucinations or 
delusions.  His memory for recent and remote events appeared 
grossly intact.  His judgment and insight appeared within 
normal limits.

The veteran's neuropsychological testing demonstrated his 
intellectual functioning to be in the average to above-
average range.  His performance was within normal limits for 
attention, confrontational naming, verbal fluency, and 
executive functioning.  His mathematical skills and abstract 
reasoning were in the above-average range.  His performances 
on visuospatial construction, visual immediate and delayed 
memory, and verbal immediate and delayed memory were 
inefficient.  It appeared likely that the inefficiencies were 
exacerbated while under stress.  He was experiencing 
depressive symptoms including loss of energy, mental 
dullness, and feelings of physical malfunctioning.  His 
irritability was increased during periods of stress.  He was 
anxious, guilty and worried about his current life situation.   
He tended to isolate himself and keep others at an emotional 
distance when he experienced feelings of depression and 
anxiety.  

Based upon the above, the veteran was given a diagnosis of 
cognitive disorder not otherwise specified (NOS) (Post 
Partial Pituitary Macroadenoma) manifested by inefficiencies 
in verbal immediate and delayed memory, visual immediate and 
delayed memory and visuospatial construction.  Precipitating 
stress was deemed mild.  He was also given a diagnosis of 
mood disorder due to pituitary macroadenoma and post-
operative complications with mixed features.  His 
manifestations included depressed mood, decreased interest in 
daily activities, increased emotional lability, loss of 
energy, increased irritability, problems with concentration 
and memory, and sleep difficulties due to anxiety surrounding 
current medical problems.  Precipitating stress was deemed 
mild.  For both diagnoses, the degree of his social and 
industrial impairment was deemed "Definite" in degree.

In December 2002, the PEB recommended the veteran for the 
permanent disability retirement list (PDRL) as unfit for 
further duty.  He held a diagnosis of panhypopituitarism 
treated with hydrocortisone, levothyroxine and growth 
hormone, but had persistent problems of memory deficits, 
fatigue, constipation, loss of libido, and excessive weight 
gain.  His short-term memory and concentration difficulties 
required him to keep a log at work and in the car.  He 
required numerous repetitions to learn new material, and was 
having difficulty maintaining employment as a maintenance 
technician.  He was unable to remember his way home and kept 
directions in his car to minimize getting lost.  
Neuropsychological testing in August 2002 confirmed an 
underlying cognitive and mood disorder.  His recent 
laboratories demonstrated him to be euthyroid.  He remained 
at risk of regrowth of the pituitary tumor and required 
lifelong follow-up.  The PEB assessed the veteran's 
hypothyroidism as being rated between 10% and 30% under VA 
code 7903 and adrenal insufficiency at 20% under VA code 
7911.  His cognitive disorder was consistent with a 30% 
rating under VA code 7914-9326.  He was assessed with an 
overall 60% rating under VA criteria.

In January 2004, the veteran underwent VA mental disorders 
examination.  He reported some anxiety at work especially 
when co-workers did not perform their job correctly.  He had 
some frustration over his weight gain from 145 pounds prior 
to his surgery to his present weight of 243 pounds.  He 
denied any current or past suicidal or homicidal thoughts.  
He denied any delusions or hallucinations.  His only phobia 
consisted of his fear of "chaos."  He was obsessive or 
compulsive only to the extent of augmenting his mnemonic 
skills, and that certain things had to be where he could find 
them.  He had not received any pharmacological or 
psychological counseling for emotional problems.  He viewed 
his current mood as "comfortable."  His average day began 
at 6:00 a.m. and he worked from 7:00 a.m. to 5:00 p.m.  He 
worked as a liaison coordinating activities between 
departments, and was very specific about having to have 
everything in writing.  He was divorced from his second wife, 
which he attributed to his irritability, but he had a very 
close relationship with his children.

On mental status examination, the veteran arrived promptly, 
was casually but neatly attired, and displayed good hygiene.  
He was alert to person, place and time.  He did not have any 
gross or fine motor abnormalities or notable physical 
limitations.  His speech and thoughts were clear.  He did 
have some obvious difficulties with memory.  There were no 
loose associations, tangential or circumstantial thinking.  
His speech was of average rate, clear and easily 
understandable.  He had no flight of ideas, signs of anxiety 
or labile emotions.  His affect was somewhat flattened.  His 
mood appeared fair.  He brought a briefcase of documents, 
letters and notes to which he frequently referred to answer 
questions.  He was unable to find information at times and 
became somewhat frustrated.  His motivation and persistence 
were good.  His attention span and listening skills were 
adequate, but some repetition and elaboration of instructions 
were required.  The examiner commented that the examination 
supported veteran's claim for disability based upon his loss 
of memory although he worked hard to find techniques in that 
area.  He was able to live independently and manage his 
finances.  He was given a diagnosis of chronic amnestic 
disorder due to brain surgery and radiation treatments.  The 
examiner provided a Global Assessment of Functioning (GAF) of 
68 that was described as "[s] ome mild symptoms (e.g. memory 
difficulties at times but generally functioning pretty well 
and has meaningful relationship with his children.

The veteran received a VA general medical examination in 
January 2004.  He reported having headaches that were 
debilitating or overbearing at times.  These occurred two to 
three times per week lasting from 10 minutes to a full day in 
duration.  He didn't stop doing activities during his 
headaches although he avoided physical strenuous activities.  
He denied nausea, vomiting, aura, and intolerance to light 
and sound.  He denied any specific exacerbating or 
precipitating factors.  Following examination, his diagnoses 
included pituitary macroadenoma with invasion of right 
cavernous sinus status post surgery and radiation with right 
internal carotid artery occlusion and ligation resulting in 
residuals of hypothyroidism and headaches.

In September 2005, the veteran appeared and testified before 
the undersigned.  He was employed and, as a whole, had good 
relations with his co-workers.  He had been divorced noting 
that he was a "bear" to live with sometimes.  In and 
outside the workplace, he had to write everything down 
immediately and maintained a "project list."  Otherwise, he 
forgot things easily in the short-term but his long-term 
memory was much better.  Other than his memory loss, his life 
was pretty normal although he was frustrated and irritable. 
With regard to his hypothyroidism, he had constant weight 
gain despite attempts at various diets.  He was working out 
at a gym and had hired a personal trainer.  He was always 
tired and tired easily.  He became out of breath after 
climbing a flight of stairs.  Adjustments were being made to 
his replacement therapy levels.  He was not as strong as he 
used to be.  He described his headaches as "just a low, just 
a dull ache" that he had three or more times per week.  
About once a week, he had a headache that he described as 
having to sit down and "find my hole."  He had missed a 
couple of lost workdays to his headaches over the last 30 to 
60 days.  His headaches were less severe if he could treat 
them with a cup of coffee and aspirin just before their 
onset.




III.  Memory loss

The RO has assigned a 50 percent evaluation for the veteran's 
memory loss under Diagnostic Code 9399-9326 as analogous to 
dementia due to other neurologic or general medical condition 
(endocrine disorders, metabolic disorders, Pick's disease, 
brain tumors, etc.)  38 C.F.R. § 4.130, Diagnostic Code 9326 
(2005).  See generally 38 C.F.R. § 4.20 (2005) (permitting an 
evaluation of an unlisted condition as analogous to a closely 
related disease).  This rating contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9326 (2005).

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2005).  A GAF of 60 is 
defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co- workers)."  
A GAF of 70 is defined as "some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The evidence in this case demonstrates that the veteran's 
amnestic disorder is primarily manifested by short-term 
memory loss and transient symptoms of irritability and 
depression.  His memory impairment requires him to 
immediately write down any chore or task.  His long-term 
memory is relatively intact.  He has no appreciable deficits 
with respect to speech, orientation, impulse control, or 
personal hygiene or appearance.  There is no evidence of 
obsessional rituals interfering with routine activity.  He 
has had strained marital relationships, but remains very 
close with his children.  He describes good relations with 
his co-workers, and has maintained substantially gainful 
full-time employment although he describes a decrease in his 
hourly pay rate.  His PEB evaluation described "definite" 
occupational and social impairment.  The recent assessment of 
his overall psychological, social, and occupational 
functioning assessed him as demonstrating some mild symptoms 
and difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.

Based upon the above, the Board finds that the lay and 
medical evidence of record preponderates against a rating in 
excess of 50 percent for the veteran's amnestic disorder for 
any time during the appeal period.  In so holding, the Board 
has considered the veteran's descriptions of his related 
symptoms, such as short-term memory loss, depression, 
irritability, etc., as credible and reliable.  His report of 
symptoms and clinical findings, however, do not support a 
rating in excess of 50 percent under the criteria of 
Diagnostic Code 9326.  As the preponderance of the evidence 
weighs against his claim, the benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2005).


IV.  Hypothyroidism

The RO has provided a 30 percent evaluation for the veteran's 
hypothyroidism with panhypopituitarism under Diagnostic Code 
7903.  This rating contemplates hypothyroidism manifested by 
fatigability, constipation and mental sluggishness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2005).  The next 
higher 60 percent rating is warranted for muscular weakness, 
mental disturbance and weight gain.  Id.  A 100 percent 
rating is warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  Id.

The lay and medical evidence demonstrates that the veteran 
manifests weight gain and mental disturbance due to his 
hypothyroidism.  However, VA has assigned a separate 50 
percent disability evaluation for his amnestic disorder.  The 
regulation by the use of the word "and" requires the 
additional symptom of muscular weakness for entitlement to 
the 60 percent rating.  There is no medical evidence that the 
veteran manifests muscular weakness.  There is also no lay 
report of muscular weakness other than his testimony that he 
is no longer in the same physical shape as when he left the 
service.  VA regulations contemplate applying the higher 
evaluation when the disability picture more closely 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7 (2005).  The veteran manifests two of the 
three symptoms required for the next higher rating but the 
symptom of mental disturbance forms the basis for a separate 
50 percent rating under Diagnostic Code 9326.  In this 
instance, a higher rating through the principles of 38 C.F.R. 
§ 4.7 would violate the pyramiding principles of 38 C.F.R. 
§ 4.14.  Therefore, the Board must find that the lay and 
medical evidence of record preponderates against a rating in 
excess of 30 percent for hypothyroidism.

However, as noted in the December 2002 PEB evaluation, the 
veteran has another endocrine disorder diagnosed as adrenal 
insufficiency requiring hydrocortisone therapy.  The RO has 
not adjudicated as to whether a separate compensable rating 
is warranted for this disorder.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7911 (2005).  This issue has not been 
developed for adjudication, and is not currently before the 
Board.  The Board has referred this issue to the RO in the 
Introduction section for appropriate action.

In so holding, the Board has accepted the veteran's 
descriptions of symptoms as both competent and credible.  His 
report of symptoms and clinical findings, however, do not 
support a rating in excess of 30 percent under the criteria 
of Diagnostic Code 7903.  As the preponderance of the 
evidence weighs against his claim, the benefit of the doubt 
rule is not for application.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2005).

V.  Headaches

Under Diagnostic Code 8100, the current 10 percent rating 
contemplates migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2005).  A 30 percent rating is warranted for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Id.  The maximum 
50 percent rating is warranted for very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

The criteria for a 30 percent rating requires headaches with 
characteristic prostrating attacks occurring on an average if 
once a month.  The veteran has consistently described his 
headaches as occurring several times per week, lasting from 
10 minutes to a full day, which he treated with over-the 
counter medication, and was generally able to continue 
functioning.  However, he has also reported more serious 
headaches about once a week where he was incapacitated and 
had to sit down and "find my hole."  He had missed several 
days of work over the last several months prior to his 
hearing because of those incapacitating headaches. 

The Board finds that the lay and medical evidence of record 
supports the existence of headache attacks which could be 
properly construed as prostrating in nature.  See WEBSTER'S 
II NEW COLLEGE DICTIONARY 889 (1995) (using physically or 
emotionally exhausted and incapacitated as adjectives used to 
describe the meaning of prostrate).  Certainly, there is no 
medical opinion to that effect.  On this basis, the Board 
finds, by a preponderance of the evidence, that the veteran's 
headache disorder has been primarily manifested by several 
prostrating headaches occurring on an average of once a month 
or more over the last several months, and a rating of 30 
percent is warranted.
  
VI.  Extraschedular consideration

The Board has also considered whether to refer the veteran's 
claim to the Director of Compensation and Pension Service for 
extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b).  The veteran has not required any 
hospitalized treatment for his amnestic disorder, 
hypothyroidism, and/or headaches during the appeal period nor 
does his claims folder reflect any factors that would be 
considered exceptional or unusual for his type of 
disabilities.  He reports to missing a couple of days of work 
over the last two months due to his headache disorder which, 
in and of itself, does not suggest marked interference with 
employability.  Rather, his VA disability ratings contemplate 
loss of working time due to exacerbations of disease or 
injury.  38 C.F.R. § 4.1 (2005).  The Board does not find the 
extent of the veteran's symptoms to be out of proportion to 
the schedular disability ratings assigned and, therefore, 
finds no basis upon which to refer the case to the Director 
of Compensation and Pension for extraschedular consideration.  
VAOPGCPREC 6-96 (Aug. 16, 1996).

VII.  Duty to assist and notify

In so holding, the Board notes that this case originates from 
a November 2000 RO rating decision discontinuing a 100 
percent rating for pituitary macroadenoma requiring radiation 
therapy, and assigning separate disability evaluations for 
all residual disability.  On November 9, 2000, the provisions 
of the Veterans Claims Assistance Act (VCAA) of 2000 were 
enacted into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law redefined VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated February 6, 
2003, October 2, 2003, and January 15, 2004 have informed the 
veteran of the evidence necessary to substantiate his claims.  
In fact, the rating decision on appeal, the SOC and the SSOC 
provided him with specific information as to why his claims 
were being denied, and of the evidence that was lacking.  The 
letters described above, as well as RO letters dated May 18, 
2001 and January 23, 2002, letters notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence.  More specifically, the documents 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  Moreover, the 
letters informed the veteran to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

VCAA notice in this case was not satisfied prior to the 
initial AOJ adjudication denying the claims.  However, this 
defect has resulted in no prejudicial harm to the veteran.  
There is no indication that any aspect of the VCAA compliant 
language that may have been issued post-adjudicatory has 
prevented the veteran from providing evidence necessary to 
substantiate his claims and/or affected the essential 
fairness of the adjudication of the claims.  Additionally, 
neither the veteran nor his representative has pleaded with 
any specificity that a notice deficiency exists in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO has 
obtained service medical records, private medical records, 
and post-service military examination reports identified by 
the veteran as relevant to his claims on appeal.  VA has 
provided the veteran examinations in April 2000 and January 
2004.  Furthermore, the TDRL and PEB examination reports 
substantially complement the record with extensive findings.  
The examination reports of record, in their totality, provide 
the necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).

The Board sees no areas in which further development is 
needed.  The RO has substantially complied with the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 (July 
24, 1992).


ORDER

Entitlement to a rating in excess of 50 percent for amnestic 
disorder is denied.

Entitlement to a rating in excess of 30 percent for 
hypothyroidism is denied.

Entitlement to a rating of 30 percent, but no more, for 
headaches is granted




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


